Title: Burgess Griffin’s List of Blankets and Beds Distributed to Poplar Forest Slaves, [ca. 1811–1812]
From: Griffin, Burgess
To: 


          
                  
                     
                        ca. 1811–1812 
          
            
              
            
            
			 
			         Blankets given in 1809
         
              
            
         
              
            in 1810
            
      
            
              
            At black water
              
            
         
              
            At black water
            
      
            
              
            
            
            
            Betteys Cate & marey
            
            
         
              1
         
              
            
            
            Nase
            
         
              1
         
            
            
              
            
            
            hall
            
         
              1
         
              
            
            
            Abbey
            
         
              1
         
            
            
              
            
            
            old bettey 
                        isld
            
            
         
              1
         
              
            
            
            Little dick 
                        Will’s
            
         
              1
         
            
            
              
            
            
            yellow dick. 
                        Aggy’s
            
         
              2
         
              
            
            
            will
            
         
              1
         
            
            
              
            
            
            
               Big hanner
             Cate’s
            
         
              1
         
              
            
            
            Sukey
            
         
              1
         
            
            
              
            Sukeys Children
              1
         
              
            
            
            Aggay
            
         
              1
         
            
            
              
                        
            
            
               Austern
            
            
         
              1
         
              
                        
            
            
               Seasor
            
            
         
              1
         
            
            
              
                        
            
            
               florow
               
            
         
              1
         
              
            
            
            Big lucy 
                        (Alb)
            
         
              
              1
            
         
            
            
              
            
            
            fanney
            
         
              1
         
              
              
                          8
            
         
            
            
              
            
            
            Eday
            
         
              
              1
            
         
              
            
      
            
              
            
         
              11
         
              
            
         
              
            
         
            
            
              
            At 
               bar creke
             1809
              
            
         
              
            At bar creeke 1810
         
              
            
         
            
            
              
            
            
            Rachal
            
         
              1
         
              
            
            
            Going 
                        Sal
                        Will’s
            
         
              1
         
            
            
              
                        
            
            
               merrear
             Cate’s
            
         
              1
         
              
            
            
            hubarts Sal
            
         
              1
         
            
            
              
            
            
            Cate hubart
            
         
              
              1
            
         
              
            
            
            Eve 
                        Alb
            
         
              1
         
            
            
              
            
         
              
                          3
            
         
              
            
            
            purchd
            
             
            t 
                        mat Caffs Jim
            
            
            
         
              
                          1
            
         
            
            
              
            total
              
            14
         
              
              
                          4
            
         
            
            
              
            
         
              
            
         
              
            total
              
            12
         
            
          
          
          
            
              Blankets gven in 1811
              
              
			  
			 Beds given out in 1809
            
            
              At black water
              
              At black water
            
            
              
			 yellow dick
              1
              
            
            
              
			 
			 Cate & marey 
                        Isld Betty’s 
              1
              
			 Diner
              1
            
            
              
			 old bettey
              1
              
			 hannah
              1
            
            
              
			  
                        hall
              1
              
			 Lucinder
              1
            
            
              Big 
                        hannah
              1
              olde bettey
              1
            
            
              
			 Austern 
                        Austan
              1
              
			 Eady
                1
            
            
              
			 Bess
              1
              
              
                          5
            
            
              
			 little dick 
                           Cate Sucky’s
                1
              At bar creeke 1809
            
            
              
              
                          8.
              
			 Rachal
              1
            
            
              
              
              
			 Cate hubrt
              
                          1
            
            
              
              
              
              
                          2
            
            
              At Bar Creeke 1811
              
              
              
                          7
            
            
              Cate hubert
              1
              At black water in 1810
            
            
              
			 Mareear
              1
              
			 Nanney
              1
            
            
              Rachal
              1
              
			 florow
              1
            
            
              
			 Dannel
              1
              
			 lucy
              
                          1
            
            
              
			 Rubin
              
                          1
              
              
                          3
            
            
              
              
                          5
              At bar creeke 1810
            
            
              total
              
                        13
              
			 Eve
              1
            
            
              
              
              
			 mureear
              1
            
            
              
              
              
			 Goings Sal
              
                          1
            
            
              
              
              
              3
            
          
        